Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020, 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 11-30 set forth in the preliminary amendment submitted 10/06/2020 form the basis of the present examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Harman in the US Patent Application Publication Number US 20140266227 A1.

Regarding claim 11, Harman teaches a method for ascertaining a variable (A method of evaluating battery state is provided. The method comprises collecting samples of an operating condition of a battery that is used to power an electric load. For instance, the magnitude of current drawn from the battery may be sampled at a periodic interval. The method also comprises determining fractional depletion contributions of the collected samples to a state of the battery. Also, the method generating a depletion estimate associated with the state of the battery based upon an accumulation of the fractional depletion contributions. As an example, a battery state such as state of health (SOH) can be estimated by monitoring the accumulated fractional depletion contributions due to use, over the life of the battery; Paragraph [0005] Line 2-14) comprising: 
ascertaining a variable related to a state of a motor vehicle battery [40] of a first motor vehicle [12] (Referring to FIG. 2, an industrial vehicle 12 includes a communication device referred to herein as an information linking device 38, a battery 40 comprised of a plurality of battery cells 42 and a battery monitor 44 that allows monitoring of battery characteristics, e.g., current, voltage, resistance, temperature, water level, etc.; Paragraph [0024] Line 1-6) wherein the variable related to the state represents a count value for counting a previous effective service life of the motor vehicle battery [40] (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27), 
and wherein, for ascertaining the count value;
a starting count value is provided (For instance, the determination at 304 may be implemented by transforming the accumulated current samples so as to derive a use estimate for each bin. This may be accomplished by integrating across each bin to determine discharged amp-hours represented by the bin. The integration may be performed by multiplying a count of the number of samples in a selected bin by a current value associated with the bin times a sample interval used to collect the current samples; Paragraph [0053] Line 1-9);
at least one parameter influencing the effective service life of the motor vehicle battery [40] is detected (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted; Paragraph [0045] Line 1-13);
an estimated value for the influence of the at least one detected parameter on the effective service life of the motor vehicle battery is calculated on the basis of the at least one detected parameter (Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 19-27); and 
the starting count value is increased to a current count value on the basis of the calculated estimated value (the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27).


Regarding claim 12, Harman teaches a method, wherein 
the at least one parameter influencing the effective service life of the motor vehicle battery is detected repeatedly and the estimated value is ascertained repeatedly on the basis of the detected parameter, wherein the current count value up to that point is increased to a new current count value, on the basis of the respectively currently ascertained estimated value, after each determination of the estimated value (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27).

Regarding claim 13, Harman teaches a method, 
wherein the starting count value and the current count value ([0030] The fractional depletion approaches herein can be understood with reference to FIG. 3, which illustrates a method 300 of evaluating a battery state, such as a current state of a battery characteristic. The state of a battery may comprise for example, battery state of health. In this regard, the method 300 can be utilized to determine a depleted capacity of the battery state (e.g., depleted capacity of the battery with regard to state of health as an illustrative example); Paragraph [0030] Line 1-8; The method comprises collecting samples at 302, of an operating condition of a battery that is used to power an electric load. For instance, the method may implement sampling of the battery current flow from a battery used to power an electric load (e.g., a battery installed in an industrial vehicle as described with reference to FIGS. 1 and 2). The sampling at 302 provides a time-based history of the load on the battery (e.g., current draw vs. time); Paragraph [0031] Line 1-8), as well as particularly each new current count value, are displayed in time sequence on a display device of the first motor vehicle (In broad terms, aspects of the present disclosure can be practiced `off-line` by operating on a recorded time history, or `on-line` (or `on the fly`) by sampling the current as it occurs on the vehicle and subsequently `binning` the counts and incrementing the spectral lines and carrying out the `Fractional Depletion` estimation calculations. This allows the opportunity to display results on the industrial vehicle, or to process the results off-line, e.g., using a reporting program of the server 14; Paragraph [0079] Line 1-9).



Regarding claim 14, Harman teaches a method,
 wherein the at least one parameter represents at least one of the following: a temperature, particularly an ambient temperature and/or a motor vehicle battery temperature; an execution of a charging process in which the motor vehicle battery is charged; a property of a charging process, particularly a charging capacity and/or charging period; a current state of charge of the motor vehicle battery; an operating state of the first motor vehicle, particularly whether the first motor vehicle is in the standby state or an active state; and a property of an operating state of the first motor vehicle, particularly a current capacity demand placed on the motor vehicle battery (Referring to FIG. 2, an industrial vehicle 12 includes a communication device referred to herein as an information linking device 38, a battery 40 comprised of a plurality of battery cells 42 and a battery monitor 44 that allows monitoring of battery characteristics, e.g., current, voltage, resistance, temperature, water level, etc.; Paragraph [0024] Line 1-6; As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27).

Regarding claim 15, Harman teaches a method,
wherein the calculation of the estimated value takes place on the basis of the at least one parameter according to a rule [306] in Figure 3 (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions; Paragraph [0050] Line 1-19), which is updated on the basis of at least one piece of update information which is assigned to the first motor vehicle [12] [308] in Figure 3 (For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 19-27).


Regarding claim 16, Harman teaches a method, 
wherein the update information is provided by a device [14] (application server 14 as the device) (A plurality of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), each include a communications device that enables that industrial vehicle 12 to wirelessly communicate with a processing device, such as an industrial vehicle application server 14. The industrial vehicle application server 14 may further interact with a data resource 16, e.g., one or more databases, data stores or other sources of information, to facilitate interaction with the industrial vehicles 12 as will be described in greater detail herein; Paragraph [0019] Line 4-13), which is different from the first motor vehicle [12], particularly a central data processing device or a communicative infrastructure device [18] in Figure 2 (The computing environment 10 may further support additional processing devices 18, which may comprise for example, servers, personal computers, etc. One or more of the processing devices 18 may also communicate with the industrial vehicles 12 and/or the industrial vehicle application server 14 across the computing environment 10; Paragraph [0020] Line 1-6).


Regarding claim 17, Harman teaches a method, wherein 
at least one second motor vehicle [12] in Figure 2 (FIG. 1, an exemplary computing environment 10 is illustrated, which includes components that support wireless communication capabilities. A plurality of industrial vehicles 12; Paragraph [0019] Line 2-4) with a second motor vehicle battery transfers data related to the second motor vehicle battery to the device (Referring to FIG. 2, an industrial vehicle 12 includes a communication device referred to herein as an information linking device 38, a battery 40 comprised of a plurality of battery cells 42 and a battery monitor 44 that allows monitoring of battery characteristics, e.g., current, voltage, resistance, temperature, water level, etc.; Paragraph [0024] Line 1-6), wherein the device evaluates the data and provides the update information assigned to the first motor vehicle on the basis of the evaluated data (A plurality of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), each include a communications device that enables that industrial vehicle 12 to wirelessly communicate with a processing device, such as an industrial vehicle application server 14. The industrial vehicle application server 14 may further interact with a data resource 16, e.g., one or more databases, data stores or other sources of information, to facilitate interaction with the industrial vehicles 12; Paragraph [0019] Line 4-13).


Regarding claim 18, Harman teaches a method, wherein 
the first motor vehicle [12] transfers data related to the motor vehicle battery of the first motor vehicle to the device [14] (A plurality of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), each include a communications device that enables that industrial vehicle 12 to wirelessly communicate with a processing device, such as an industrial vehicle application server 14. The industrial vehicle application server 14 may further interact with a data resource 16, e.g., one or more databases, data stores or other sources of information, to facilitate interaction with the industrial vehicles 12; Paragraph [0019] Line 4-13), wherein 
the device [14] evaluates the data and provides a piece of update information assigned to a third motor vehicle [12] on the basis of the evaluated data (The industrial vehicle application server 14 may further interact with a data resource 16, e.g., one or more databases, data stores or other sources of information, to facilitate interaction with the industrial vehicles 12; Paragraph [0019] Line 9-13), on the basis of which a second rule is updated (Notably, the information linking device 38 can include a display, a transceiver for wireless communication, e.g., with the application server 14, I/O, a processor, memory for storing collected data about the corresponding industrial vehicle, etc.; Paragraph [0026] Line 1-4), according to which a second count value is calculated for the influence of at least one second parameter on the effective service life of a third motor vehicle battery of the third motor vehicle [12] (The battery monitor 44 communicates with the information linking device 38, the information server 14 or both. Moreover, the battery monitor 44 may be wired to the information linking device 38, or the battery monitor 44 may communicate with the information linking device 38 using a wireless technology such as Bluetooth, etc. The battery monitor 44 may include a processor, memory and other electrical structures to implement battery monitoring. Moreover, the battery monitor 44 may interface with various sensors, such as a current sensor, one or more temperature sensors, a water level sensor, voltage sensor, etc. to sample battery characteristics of interest. The results can be stored on the battery monitor itself, or the samples can be communicated to the information linking device 38 for processing, storage, forwarding to the information server 14, etc.; Paragraph [0028] Line 1-15; In illustrative implementations, the sampled battery data is aggregated into a load history (e.g., a set of bins) that grows over time, over the lifetime of the battery. In this case, the resulting total fractional depletion represents the historic use over the life of the battery. In other examples, battery use can be captured in discrete load histories, where the various load histories are aggregated to represent the historic use over the life of the battery; Paragraph [0040] Line 1-8).

Regarding claim 19, Harman teaches a counter device [44] in Figure 2 as the counter device (Referring to FIG. 2, an industrial vehicle 12 includes a communication device referred to herein as an information linking device 38, a battery 40 comprised of a plurality of battery cells 42 and a battery monitor 44 that allows monitoring of battery characteristics, e.g., current, voltage, resistance, temperature, water level, etc.; Paragraph [0024] Line 1-1-4) comprising: 
the counting device [44] for counting a previous effective service life of a motor vehicle battery [40] of a motor vehicle [12] (Referring to FIG. 2, an industrial vehicle 12 includes a communication device referred to herein as an information linking device 38, a battery 40 comprised of a plurality of battery cells 42 and a battery monitor 44 that allows monitoring of battery characteristics, e.g., current, voltage, resistance, temperature, water level, etc.; Paragraph [0024] Line 1-6) wherein the variable related to the state represents a count value for counting a previous effective service life of the motor vehicle battery [40] (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27), wherein 
the counter device [44] is configured to provide a starting count value (For instance, the determination at 304 may be implemented by transforming the accumulated current samples so as to derive a use estimate for each bin. This may be accomplished by integrating across each bin to determine discharged amp-hours represented by the bin. The integration may be performed by multiplying a count of the number of samples in a selected bin by a current value associated with the bin times a sample interval used to collect the current samples; Paragraph [0053] Line 1-9), 
on the basis of at least one detected parameter influencing the effective service life of the motor vehicle battery [40] (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27); 
to calculate an estimated value for the influence of the at least one detected parameter on the effective service life of the motor vehicle battery [40] (Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 19-27); and 
to increase the starting count value to a current count value on the basis of the calculated estimated value (the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27).

Regarding claim 20, Harman teaches a 
motor vehicle [12] having a counter device [44] (Referring to FIG. 2, an industrial vehicle 12 includes a communication device referred to herein as an information linking device 38, a battery 40 comprised of a plurality of battery cells 42 and a battery monitor 44 that allows monitoring of battery characteristics, e.g., current, voltage, resistance, temperature, water level, etc.; Paragraph [0024] Line 1-6) according to claim 19 (See the rejection of claim 19 above).


Regarding claim 21, Harman teaches a method, wherein 
the starting count value and the current count value, as well as particularly each new current count value, are displayed in time sequence on a display device of the first motor vehicle [12] (Notably, the information linking device 38 can include a display, a transceiver for wireless communication, e.g., with the application server 14, I/O, a processor, memory for storing collected data about the corresponding industrial vehicle, etc.; Paragraph [0026] Line 1-5; In broad terms, aspects of the present disclosure can be practiced `off-line` by operating on a recorded time history, or `on-line` (or `on the fly`) by sampling the current as it occurs on the vehicle and subsequently `binning` the counts and incrementing the spectral lines and carrying out the `Fractional Depletion` estimation calculations. This allows the opportunity to display results on the industrial vehicle, or to process the results off-line, e.g., using a reporting program of the server 14; Paragraph [0079] Line 1-9).

Regarding claim 22, Harman teaches a method, wherein 
the at least one parameter represents at least one of the following: a temperature, particularly an ambient temperature and/or a motor vehicle battery temperature; an execution of a charging process in which the motor vehicle battery is charged; a property of a charging process, particularly a charging capacity and/or charging period; a current state of charge of the motor vehicle battery; an operating state of the first motor vehicle, particularly whether the first motor vehicle is in the standby state or an active state; and a property of an operating state of the first motor vehicle [12], particularly a current capacity demand placed on the motor vehicle battery [40] (Referring to FIG. 2, an industrial vehicle 12 includes a communication device referred to herein as an information linking device 38, a battery 40 comprised of a plurality of battery cells 42 and a battery monitor 44 that allows monitoring of battery characteristics, e.g., current, voltage, resistance, temperature, water level, etc.; Paragraph [0024] Line 1-6; As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27).

Regarding claim 23, Harman teaches a method, wherein 
the at least one parameter represents at least one of the following: a temperature, particularly an ambient temperature and/or a motor vehicle battery temperature; an execution of a charging process in which the motor vehicle battery is charged; a property of a charging process, particularly a charging capacity and/or charging period; a current state of charge of the motor vehicle battery; an operating state of the first motor vehicle, particularly whether the first motor vehicle is in the standby state or an active state; and a property of an operating state of the first motor vehicle, particularly a current capacity demand placed on the motor vehicle battery [40] (Referring to FIG. 2, an industrial vehicle 12 includes a communication device referred to herein as an information linking device 38, a battery 40 comprised of a plurality of battery cells 42 and a battery monitor 44 that allows monitoring of battery characteristics, e.g., current, voltage, resistance, temperature, water level, etc.; Paragraph [0024] Line 1-6; As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions. For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 1-27).

Regarding claim 24, Harman teaches a method,
wherein the calculation of the estimated value takes place on the basis of the at least one parameter according to a rule [306] in Figure 3 (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions; Paragraph [0050] Line 1-19), which is updated on the basis of at least one piece of update information which is assigned to the first motor vehicle [12] [308] in Figure 3 (For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 19-27).


Regarding claim 25, Harman teaches a method,
wherein the calculation of the estimated value takes place on the basis of the at least one parameter according to a rule [306] in Figure 3 (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions; Paragraph [0050] Line 1-19), which is updated on the basis of at least one piece of update information which is assigned to the first motor vehicle [12] [308] in Figure 3 (For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 19-27).

Regarding claim 26, Harman teaches a method,
wherein the calculation of the estimated value takes place on the basis of the at least one parameter according to a rule [306] in Figure 3 (As yet another example, the state of the battery may be identified by evaluating the depletion estimate and outputting a prediction of an interval until an occurrence of an event of interest related to the battery state (such as state of health, state of charge, etc.), based upon the evaluation of the depletion estimate. This estimation is "how much more work can be done" before the battery capability has been depleted, a battery recharge is required, etc. The interval may be determined based upon time, energy used, or any other measurable parameter. Keeping with the above example of state of health, the prediction at 308 may indicate that the battery has Y months of life left until the battery has been depleted. As another example, the prediction at 308 may indicate that a battery charge will be required "before the end of a shift", "in the next two hours", "after the next five picks", etc. The prediction in this regard will likely require additional information, which can be derived from aggregated historical data (e.g., how much work a typical battery does over an interval). Alternatively, historical data related to the use of the particular battery in question may be considered when making predictions; Paragraph [0050] Line 1-19), which is updated on the basis of at least one piece of update information which is assigned to the first motor vehicle [12] [308] in Figure 3 (For instance, if a historical account indicates that a given battery depletes about 1.667% of its life per month of use, then the system may infer that the battery will need to be replaced every five years. In this example, if the battery is four years old, and the depletion estimate computes to 80% depleted, the system can predict that the battery will need to be replaced in one year; Paragraph [0045] Line 19-27).

Regarding claim 27, Harman teaches a method, 
wherein the update information is provided by a device [14] (application server 14 as the device) (A plurality of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), each include a communications device that enables that industrial vehicle 12 to wirelessly communicate with a processing device, such as an industrial vehicle application server 14. The industrial vehicle application server 14 may further interact with a data resource 16, e.g., one or more databases, data stores or other sources of information, to facilitate interaction with the industrial vehicles 12 as will be described in greater detail herein; Paragraph [0019] Line 4-13), which is different from the first motor vehicle [12], particularly a central data processing device or a communicative infrastructure device [18] in Figure 2 (The computing environment 10 may further support additional processing devices 18, which may comprise for example, servers, personal computers, etc. One or more of the processing devices 18 may also communicate with the industrial vehicles 12 and/or the industrial vehicle application server 14 across the computing environment 10; Paragraph [0020] Line 1-6).

Regarding claim 28, Harman teaches a method, 
wherein the update information is provided by a device [14] (application server 14 as the device) (A plurality of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), each include a communications device that enables that industrial vehicle 12 to wirelessly communicate with a processing device, such as an industrial vehicle application server 14. The industrial vehicle application server 14 may further interact with a data resource 16, e.g., one or more databases, data stores or other sources of information, to facilitate interaction with the industrial vehicles 12 as will be described in greater detail herein; Paragraph [0019] Line 4-13), which is different from the first motor vehicle [12], particularly a central data processing device or a communicative infrastructure device [18] in Figure 2 (The computing environment 10 may further support additional processing devices 18, which may comprise for example, servers, personal computers, etc. One or more of the processing devices 18 may also communicate with the industrial vehicles 12 and/or the industrial vehicle application server 14 across the computing environment 10; Paragraph [0020] Line 1-6).

Regarding claim 29, Harman teaches a method, 
wherein the update information is provided by a device [14] (application server 14 as the device) (A plurality of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), each include a communications device that enables that industrial vehicle 12 to wirelessly communicate with a processing device, such as an industrial vehicle application server 14. The industrial vehicle application server 14 may further interact with a data resource 16, e.g., one or more databases, data stores or other sources of information, to facilitate interaction with the industrial vehicles 12 as will be described in greater detail herein; Paragraph [0019] Line 4-13), which is different from the first motor vehicle [12], particularly a central data processing device or a communicative infrastructure device [18] in Figure 2 (The computing environment 10 may further support additional processing devices 18, which may comprise for example, servers, personal computers, etc. One or more of the processing devices 18 may also communicate with the industrial vehicles 12 and/or the industrial vehicle application server 14 across the computing environment 10; Paragraph [0020] Line 1-6).


Regarding claim 30, Harman teaches a method, 
wherein the update information is provided by a device [14] (application server 14 as the device) (A plurality of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), each include a communications device that enables that industrial vehicle 12 to wirelessly communicate with a processing device, such as an industrial vehicle application server 14. The industrial vehicle application server 14 may further interact with a data resource 16, e.g., one or more databases, data stores or other sources of information, to facilitate interaction with the industrial vehicles 12 as will be described in greater detail herein; Paragraph [0019] Line 4-13), which is different from the first motor vehicle [12], particularly a central data processing device or a communicative infrastructure device [18] in Figure 2 (The computing environment 10 may further support additional processing devices 18, which may comprise for example, servers, personal computers, etc. One or more of the processing devices 18 may also communicate with the industrial vehicles 12 and/or the industrial vehicle application server 14 across the computing environment 10; Paragraph [0020] Line 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Huang et al. (US 20090027056 A1 ) discloses, “Battery Performance Monitor-[0061] The present application discloses improvements both in the methods whereby existing techniques for determining the condition of a battery (such as those disclosed in the Huang US patents and application referred to above) are communicated to a user (for example, to the owner of a private vehicle, or to the service manager of a fleet of vehicles), or the vehicle's operating system, and in the methods for evaluating the condition of the battery. This application also relates to communication of vehicle performance and condition data, that is, in addition to battery condition data per se, to a user. The invention also relates to integration of a battery monitor according to the invention with a battery charger, such that optimized battery charging can be effected. [0062] The invention also relates to methods and devices whereby the characteristics of the battery can first be determined in a "self-learning" step and whereby the SOC of a battery can thereafter be accurately tracked in a "self-calibrating" process. Further, the SOH of the battery can likewise be accurately determined without the requirement of input of data concerning the battery's nominal characteristics- However Huang does not disclose a starting count value is provided; at least one parameter influencing the effective service life of the motor vehicle battery is detected; an estimated value for the influence of the at least one detected parameter on the effective service life of the motor vehicle battery is calculated on the basis of the at least one detected parameter”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858